January 14, 2013 Ms. Stephanie J. Ciboroski Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-7010 Re: Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 07, 2012 File No. 001-14761 Dear Ms. Ciboroski: Thank you for your comment letter dated December 13, 2012 regarding GAMCO Investors, Inc.’s (“GBL” or “our”) Form 10-K for Fiscal Year Ended December 31, 2011. For your convenience, we have repeated your comments and provided our responses below: Form 10-K for the Fiscal Year Ended December 31, 2011 Note D. Investments in Partnerships, Offshore Funds and Variable Interest Entities (“VIEs”), page 68 Comment: 1. Please revise your future filings to provide tabular disclosure that shows the composition of your Investments in Partnerships by accounting method (e.g., fair value, equity method) and investment type (e.g., feeder funds, affiliated/unaffiliated partnerships, offshore funds and other entities).Please also expand your disclosure in future filings either here or within your consolidation policy discussion to more clearly explain how you determined whether such entities were VIEs or VOEs and why consolidation was not required. Response: Our proposed disclosure of the composition of our Investments in Partnerships line, which will be inserted within Note D. Investments in Partnerships, Offshore Funds and Variable Interest Entities (“VIEs”), will be as follows.For purposes of our response we have used our September 30, 2012 disclosures and inserted the additional disclosure for ease of presentation.The September 30, 2012 disclosures were used because we added additional disclosures beginning in the first quarter of 2012 so this would allow the most complete and up to date response.Please note that we have bracketed { } the new disclosure. D. Investments in Partnerships and Offshore Funds The Company is general partner or co-general partner of various affiliated entities, in which the Company has investments totaling $88.3 million, $86.9 million and $80.2 million at September 30, 2012, December 31, 2011 and September 30, 2011, respectively, and whose underlying assets consist primarily of marketable securities.We also have investments in unaffiliated entities of $14.3 million, $14.0 million and $18.1 million at September 30, 2012, December 31, 2011 and September 30, 2011, respectively.We evaluate each entity for the appropriate accounting treatment and disclosure.Certain of the affiliated entities, and none of the unaffiliated entities, are consolidated For those entities where consolidation is not deemed to be appropriate, we report them in our statement of financial condition under the caption “Investments in partnerships”.This caption includes those investments, in both affiliated and unaffiliated entities,which the Company accounts for under the equity method of accounting, as well as certain investments that the feeder funds hold that are carried at fair value, as described in Note C.The Company reflects the equity in earnings of these equity method investees and the change in fair value of the consolidated feeder funds under the caption “Net gain/(loss) from investments” on the condensed consolidated statements of income. The following table highlights the number of entities, including voting interest entities (“VOEs”), that we consolidate as well as under which accounting guidance they are consolidated, including consolidated feeder funds (“CFFs”), which retain their specialized investment company accounting, partnerships and offshore funds. Entities consolidated CFFs Partnerships Offshore Funds Total VIEs VOEs VIEs VOEs VIEs VOEs VIEs VOEs Entities consolidated at December 31, 2010 1 2 - 2 1 - 2 4 Additional consolidated entities - 1 - 1 Deconsolidated entities - - - (1
